Order entered May 30, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01700-CV

                           ORCA ASSETS, G.P., L.L.C., Appellant

                                               V.

                   JPMORGAN CHASE BANK, N.A., ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-05303

                                           ORDER
       We GRANT appellant’s May 29, 2014 third motion for an extension of time to file a

brief. Appellant shall file its brief on or before JUNE 16, 2014. We caution appellant that no

further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE